Title: To Thomas Jefferson from Alexander J. Dallas, 4 December 1793
From: Dallas, Alexander J.
To: Jefferson, Thomas



Sir
Phila. 4 Decr. 1793

In a Supplement to the Daily Advertiser (a Gazette published in New York) dated the 2d. of December 1793, I find the following assertion, under the signatures of Mr. Hamilton and Mr. Knox: “That such of [the] particulars mentioned (in a statement made by Mr. [Jay] and Mr. King) as respect Mr. Jefferson, including the information to him from Mr. Dallas of Mr. Genet’s having [said], that he would appeal from the President to the [Peop]le, were communicated to Mr. Hamilton and […].
As this statement [does not] […] with my recollection of the fact, I pray you to inform [me] as soon as you conveniently can, how far it is authorised by you. I am, with great esteem, Sir, Your most obed Sert

A. J. Dallas

